DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 were originally presented having a filing dated of 13 July 2021.
Claims 1-13 are pending and discussed below.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Patent Application Number JP-2020-127672, filed 28 July 2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 13 July 2021, complies with 37 C.F.R. 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the 1449 Form is enclosed herewith.

Drawings
The drawings, filed on 13 July 2021, are accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the processor ... configured to" in claims 1-11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 12 and 13 fall within one of the statutory categories?  Yes, because claims 1, 12 and 13 are directed toward a device (claim 1), a method (claim 12), and a  non-transitory storage medium (claim 13), each of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 12 and 13 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 12 and 13, the device (claim 1), method (claim 12) and non-transitory storage medium (claim 13) are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 12 and 13 recite the abstract ideas of 
“acquiring[ing] an alertness level of an occupant of a vehicle,”
 “identify[ing] a rest point ... ,” and 
“measure[ing] a cycle spanning from the initiation of an interaction until the alertness level falls ... ,”

These recitations merely consist of noting the alertness, requesting a sound (utterance), identifying a rest point (rest stop), noting the initiation and sensation of in-alertness (or drowsiness).  This is equivalent to a person observing their drowsiness, mentally noting to make noise or speak, identifying a rest stop, and noting the initiation and sensation of drowsiness.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing their drowsiness, mentally noting to make noise or speak, identifying a rest stop, and noting the initiation and sensation of drowsiness.  The mere nominal recitations acquiring, requesting, identifying and measuring steps are accomplished by the “interaction device, comprising a processor,” the “computer execut[ing] processing,” and the “non-transitory storage medium storing a program,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 12 and 13 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  


Claims 1, 12 and 13 still further includes the additional elements “request[ing] an utterance from the occupant ... ,” and “request[ing] an utterance from the occupant at a regular interval ... .”  These limitations are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring, identifying and meaursing steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Still further, claims 1, 12 and 13 include the additional limitations of  “interaction device, comprising a processor,” the “computer execut[ing] processing,” and the “non-transitory storage medium storing a program”.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the device and methods accomplish the acquiring, requesting, identifying and measuring steps by the “interaction device, comprising a processor,” the “computer execut[ing] processing,” and the “non-transitory storage medium storing a program,” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “interaction device, comprising a processor,” the “computer execut[ing] processing,” and the “non-transitory storage medium storing a program,”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The interaction device, comprising a processor, computer executing processing, and the non-transitory storage medium storing a program,  are recited at a high level of generality and merely automate the acquiring, requesting, identifying and measuring steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 11 and 12 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 12 and 13 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Acquiring, requesting, identifying and measuring data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers executing the steps recited in claims 1, 12 and 13.  
Thus, since claims 1, 12 and 13 is: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 11 and 12 are directed to non-statutory subject matter.
Claim 2 recites the additional element:
request an utterance by prioritizing use of media ... .
This element fails to integrate the exception into practical application, nor does it amount to significantly more than the judicial exception.
Claim 3 recites the additional element:
store a degree of recovery of the alertness level ... .
This additional element fails to integrate the exception into a practical
 application, nor does it amount to significantly more than the judicial exception. In particular, “stor[ing] a degree of recovery .... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre and post solution activity, such as the occupant mentally recalling the degree of recover of the alertness level.
Claim 3 further recites the additional element:
request an utterance by referencing the storage section ... .
This element fails to integrate the exception into practical application, nor  does it amount to significantly more than the judicial exception.
Claim 4 recites the additional element:
wherein the processor is configured to vary the media content each time an utterance request is repeated.
This element fails to integrate the exception into practical application, nor
 does it amount to significantly more than the judicial exception.
Claim 5 recites the abstract idea:
propose a plurality of the identified rest points ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 6 recites the abstract idea:
set the priority sequence by applying a degree of usefulness of the identified rest points ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7 recites the abstract idea:
set the priority sequence by applying a preference level of the occupant regarding the identified rest points ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 8 recites the abstract idea:
set the priority sequence by applying a past selection frequency by the occupant of the identified rest points ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 recites the abstract idea:
set the priority sequence of the plurality of rest points by applying a weighting to each of a plurality of the conditions.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the abstract idea:
propose the rest point to the occupant together with information that is useful to the occupant.
This element fails to integrate the exception into practical application, nor
 does it amount to significantly more than the judicial exception.
Claim 11 recites the additional limitation:
make an utterance praising the occupant on arrival at the destination.
This element fails to integrate the exception into practical application, nor does it amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 4-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0239477 to Kitagawa in view of U.S. Patent Publication Number 2020/0309548 to Shintani et al. (hereafter Shintani) and Japanese Patent Publication Number 2008077198 to Hatakeyama et al. (hereafter Hatakeyama).
As per claim 1, Kitagawa discloses [a]n interaction device (see at least Kitagawa, Abstract, disclosing an on-board system that includes an execution unit executing an operation for eliminating an inattentive state of the driver of a vehicle), comprising a processor (see at least Kitagawa, [0112] disclosing a program product stored in a non-transitory tangible computer readable storage medium is disclosed. The program product is to be executed by a computer included in an information processing apparatus <interpreted as a processor> equipped to a vehicle), the processor being configured to:
acquire an alertness level of an occupant of a vehicle (see at least Kitagawa, Fig. 7, showing step S1 of determining LV of Inattentive degree; [0063] disclosing that at S1, the CPU 31 determines the inattentiveness degree of the driver <interpreted as an alertness level of an occupant of a vehicle>;  and [0067]);
request an utterance from the occupant in a case in which the acquired alertness level is below a threshold value (see at least Kitagawa, Fig. 4, Number 5, Tongue Twister [0037] disclosing that the inattentiveness elimination device 23 outputs an instruction to the driver to performed a predetermined motion.   The inattentiveness elimination device 23 includes a speaker device and is able to perform various awakening applications including instructing the driver to perform a tongue twister <interpreted a requesting an utterance from the occupant>; Fig. 7, step S2, [0063] disclosing that at S2, the CPU 31 determines whether the level of the inattentiveness degree is equal to or higher than two. When the CPU 31 determines that the level of the inattentiveness degree is lower than two (S2: NO), the CPU 31 returns to S1 and determines the inattentiveness degree again <interpreted as alertness level below a threshold value>);
identify a rest point at which the vehicle can stop (see at least Kitagawa, Fig. 7, step S7, generating a plan for rest place suggest and route guide, and S8 [0066] disclosing that at S5, when the CPU 31 determines that the necessary travel time Tsa is equal to or longer than the predetermined threshold period Tth (S5: YES), the CPU 31 selects the awakening applications and generates a plan for resting place suggestion and resting place guidance at S7. Specifically, the CPU 31 generates the above-described prescription, and determines time points to perform the resting place suggestion and the route guidance to the resting place.  CPU 31 performs the guidance to the resting place at S8) ... ; and 
... request an utterance from the occupant ... (see at least Kitagawa, [0038] tongue twister <interpreted as request for utterance> ; [0055]-[0056] and Fig. 3-55). But Kitagawa does not explicitly disclose the following limitations:
measure a cycle spanning from initiation of an interaction until the alertness level falls below the threshold value again; and 
repeatedly request an utterance from the occupant at a regular interval that is shorter than the measured cycle during a time period from notifying the occupant that the rest point has been set as a destination of the vehicle to the vehicle arriving at the destination.
However, Shintani discloses the measure a cycle limitation (see at least Shintani, [0082] disclosing that at step S505 (Fig. 9A), the control unit 300 determines, based on the image contents recognized by the image recognition processing, whether the frequency of yawns (the number of times per unit time) is equal to or more than a threshold <interpreted as cycle spanning from initiation of an interaction until the alertness level falls>.  An further that determining that the frequency of yawns is equal to or more than the threshold, the process advances to step S510 and the control unit 300 determines that a factor for a route change has occurred; and [0110]).
Shintani further discloses the regularly repeatedly requesting and utterance at a regular interval limitation (see at least Shintani, Fig. 9 A and 9B [0085] disclosing that in Fig. 9A  to 9B (yawns) the process is repeated from step S501 ... Fig. 11; with respect to time .... "duration" <interpreted as repeatedly requesting from S409 to before S401 at regular intervals> ; Fig. 8 and [0118] disclosing that if a fatigue state of the occupant is detected, a route to a place where it is possible to take a rest, for example, a service area is searched for.  And further that if an utterance representing a doubt about the destination is detected in step S408  <interpreted as repeated regular intervals> of FIG. 8, a route to another place that is similar in terms of the scale or details of the facility is searched for. In addition, to specify one of the plurality of types of searches, a screen 400 shown in FIG. 13 may be displayed in the vehicle 10).
Hatakeyama still further discloses the regular interval that is shorter than the measured cycle during a time period limitation (see at least Hatakeyama, pg. 5, Ln. 26-33, disclosing that FIG. 10 is a diagram illustrating the frequency of alerting when the drowsiness level increases with time. Therefore, when the drowsiness level is small, the long-closed eye threshold becomes the maximum value, so the frequency of alerting is low and the driver does not feel annoying. On the other hand, when drowsiness increases, and thus the long-closed eye threshold decreases toward the minimum value. As a result, the frequency of alerting is increased at an accelerated rate, and the alarm timing is eventually advanced. On the other hand, when sleepiness is awakened and the eye-opening state continues, the long-closed eye threshold increases, so the frequency of alerting decreases and the alarm timing also delays. <interpreted as a regular interval that is shorter than the measured cycle during a time period from notify the occupant)
Kitagawa, Shintani and Hatakeyama are analogous art to claim 1 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, to provide the benefit of measuring a cycle spanning from initiation of an interaction until the alertness level falls below the threshold value again,  and  repeatedly requesting the utterance from the occupant at a regular interval that is shorter than the measured cycle during a time period from notifying the occupant that the rest point has been set as a destination of the vehicle to the vehicle arriving at the destination, as disclosed in Shintani and Hatakeyama.  Doing so would provide the benefit of synchronizing the utterance request timing with the driver’s feeling of drowsiness (see at least Hatakeyama, Pg. 2, Ln. 16-20).
As per claim 2, the combination of Kitagawa, Shintani, and Hatakeyama discloses all of the limitations of claim 1, as discussed above.  Kitagawa further discloses the limitation:
wherein the processor is configured to request an utterance by prioritizing use of media content that effectively rouses the occupant from a plurality of media content for rousing the occupant (see at least Kitagawa, [0042] disclosing passive awakening applications in detail with reference to FIG. 3. Disclosing further that the second application having the name of "volume up" increases a volume of a guidance or a music play. The third application having the name of "up-tempo music" plays an up-tempo music in a compartment of the vehicle <interrupted as plurality of media content for rousing the occupant>; [0082] disclosing the user information database 17 stores multiple different types of effective awakening application for each driver, and selects the effective awakening applications with a higher priority when generating the prescription <interpreted as prioritizing media content>).
As per claim 4, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 2, as discussed above.  Kitagawa further discloses the limitation:
wherein the processor is configured to vary the media content each time an utterance request is repeated (see at least Kitagawa, Fig. 3, No. 2 Volume up; No. 3 up-tempo music; No. 5 Tongue Twister ... <no. 2 and no. 3 interpreted as varying the media content>).
As per claim 5, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 2, as discussed above.  Kitagawa further discloses the limitation: Kitagawa further discloses the limitation:
wherein the processor is configured to propose a plurality of the identified rest points to the occupant in a priority sequence based on one or more conditions in a case in which the processor has identified a plurality of the rest points (see at least Kitagawa, [0051] disclosing  multiple resting places where the driver can have a rest may be positioned along a route <interpreted as plurality of the identified rest points> that is estimated based on the destination or the travelling direction of the vehicle.  And further that the resting place closest to the present position of the vehicle <interpreted as conditions which the processor has identified>  is selected as the most proper resting place).
As per claim 6, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 5, as discussed above.  Kitagawa further discloses the limitation: 
wherein the processor is configured to set the priority sequence by applying a degree of usefulness of the identified rest points to the occupant as one of the one or more conditions (see at least Kitagawa, [0051] disclosing closest to the present position <interpreted as priority sequence by applying a degree of usefulness>).
As per claim 12, Kitagawa discloses [a]n interaction method (see at least Kitagawa, Abstract, disclosing an on-board system that includes an execution unit executing an operation for eliminating an inattentive state of the driver of a vehicle) in which a computer executes processing, the processing (see at least Kitagawa, [0112] disclosing a program product stored in a non-transitory tangible computer readable storage medium is disclosed. The program product is to be executed by a computer included in an information processing apparatus <interpreted as a processor> equipped to a vehicle), comprising:
acquiring an alertness level of an occupant of a vehicle (see at least Kitagawa, Fig. 7, showing step S1 of determining LV of Inattentive degree; [0063] disclosing that at S1, the CPU 31 determines the inattentiveness degree of the driver <interpreted as an alertness level of an occupant of a vehicle>;  and [0067]);
requesting an utterance from the occupant in a case in which the acquired alertness level is below a threshold value (see at least Kitagawa, Fig. 4, Number 5, Tongue Twister [0037] disclosing that the inattentiveness elimination device 23 outputs an instruction to the driver to performed a predetermined motion.   The inattentiveness elimination device 23 includes a speaker device and is able to perform various awakening applications including instructing the driver to perform a tongue twister <interpreted a requesting an utterance from the occupant>; Fig. 7, step S2, [0063] disclosing that at S2, the CPU 31 determines whether the level of the inattentiveness degree is equal to or higher than two. When the CPU 31 determines that the level of the inattentiveness degree is lower than two (S2: NO), the CPU 31 returns to S1 and determines the inattentiveness degree again <interpreted as alertness level below a threshold value>);
identifying a rest point at which the vehicle can stop (see at least Kitagawa, Fig. 7, step S7, generating a plan for rest place suggest and route guide, and S8 [0066] disclosing that at S5, when the CPU 31 determines that the necessary travel time Tsa is equal to or longer than the predetermined threshold period Tth (S5: YES), the CPU 31 selects the awakening applications and generates a plan for resting place suggestion and resting place guidance at S7. Specifically, the CPU 31 generates the above-described prescription, and determines time points to perform the resting place suggestion and the route guidance to the resting place.  CPU 31 performs the guidance to the resting place at S8) ... ; and 
... requesting an utterance from the occupant ... (see at least Kitagawa, [0038] tongue twister <interpreted as request for utterance> ; [0055]-[0056] and Fig. 3-55). But Kitagawa does not explicitly disclose the following limitations:
measuring a cycle spanning from initiation of an interaction until the alertness level falls below the threshold value again; and 
repeatedly requesting an utterance from the occupant at a regular interval that is shorter than the measured cycle during a time period from notifying the occupant that the rest point has been set as a destination of the vehicle to the vehicle arriving at the destination.
However, Shintani discloses the measure a cycle limitation (see at least Shintani, [0082] disclosing that at step S505 (Fig. 9A), the control unit 300 determines, based on the image contents recognized by the image recognition processing, whether the frequency of yawns (the number of times per unit time) is equal to or more than a threshold <interpreted as cycle spanning from initiation of an interaction until the alertness level falls>.  An further that determining that the frequency of yawns is equal to or more than the threshold, the process advances to step S510 and the control unit 300 determines that a factor for a route change has occurred; and [0110]).
Shintani further discloses the regularly repeatedly requesting and utterance at a regular interval limitation (see at least Shintani, Fig. 9 A and 9B [0085] disclosing that in Fig. 9A  to 9B (yawns) the process is repeated from step S501 ... Fig. 11; with respect to time .... "duration" <interpreted as repeatedly requesting from S409 to before S401 at regular intervals> ; Fig. 8 and [0118] disclosing that if a fatigue state of the occupant is detected, a route to a place where it is possible to take a rest, for example, a service area is searched for.  And further that if an utterance representing a doubt about the destination is detected in step S408  <interpreted as repeated regular intervals> of FIG. 8, a route to another place that is similar in terms of the scale or details of the facility is searched for. In addition, to specify one of the plurality of types of searches, a screen 400 shown in FIG. 13 may be displayed in the vehicle 10).
Hatakeyama still further discloses the regular interval that is shorter than the measured cycle during a time period limitation (see at least Hatakeyama, pg. 5, Ln. 26-33, disclosing that FIG. 10 is a diagram illustrating the frequency of alerting when the drowsiness level increases with time. Therefore, when the drowsiness level is small, the long-closed eye threshold becomes the maximum value, so the frequency of alerting is low and the driver does not feel annoying. On the other hand, when drowsiness increases, and thus the long-closed eye threshold decreases toward the minimum value. As a result, the frequency of alerting is increased at an accelerated rate, and the alarm timing is eventually advanced. On the other hand, when sleepiness is awakened and the eye-opening state continues, the long-closed eye threshold increases, so the frequency of alerting decreases and the alarm timing also delays. <interpreted as a regular interval that is shorter than the measured cycle during a time period from notify the occupant)
Kitagawa, Shintani and Hatakeyama are analogous art to claim 12 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, to provide the benefit of measuring a cycle spanning from initiation of an interaction until the alertness level falls below the threshold value again,  and  repeatedly requesting the utterance from the occupant at a regular interval that is shorter than the measured cycle during a time period from notifying the occupant that the rest point has been set as a destination of the vehicle to the vehicle arriving at the destination, as disclosed in Shintani and Hatakeyama.  Doing so would provide the benefit of synchronizing the utterance request timing with the driver’s feeling of drowsiness (see at least Hatakeyama, Pg. 2, Ln. 16-20).
As per claim 13, Kitagawa discloses [a] A non-transitory storage medium storing a program executable by a computer to perform processing (see at least Kitagawa, Abstract, disclosing an on-board system that includes an execution unit executing an operation for eliminating an inattentive state of the driver of a vehicle; [0112] disclosing a program product stored in a non-transitory tangible computer readable storage medium is disclosed. The program product is to be executed by a computer included in an information processing apparatus <interpreted as a processor> equipped to a vehicle)), the processing comprising:
acquiring an alertness level of an occupant of a vehicle (see at least Kitagawa, Fig. 7, showing step S1 of determining LV of Inattentive degree; [0063] disclosing that at S1, the CPU 31 determines the inattentiveness degree of the driver <interpreted as an alertness level of an occupant of a vehicle>;  and [0067]);
requesting an utterance from the occupant in a case in which the acquired alertness level is below a threshold value (see at least Kitagawa, Fig. 4, Number 5, Tongue Twister [0037] disclosing that the inattentiveness elimination device 23 outputs an instruction to the driver to performed a predetermined motion.   The inattentiveness elimination device 23 includes a speaker device and is able to perform various awakening applications including instructing the driver to perform a tongue twister <interpreted a requesting an utterance from the occupant>; Fig. 7, step S2, [0063] disclosing that at S2, the CPU 31 determines whether the level of the inattentiveness degree is equal to or higher than two. When the CPU 31 determines that the level of the inattentiveness degree is lower than two (S2: NO), the CPU 31 returns to S1 and determines the inattentiveness degree again <interpreted as alertness level below a threshold value>);
identifying a rest point at which the vehicle can stop (see at least Kitagawa, Fig. 7, step S7, generating a plan for rest place suggest and route guide, and S8 [0066] disclosing that at S5, when the CPU 31 determines that the necessary travel time Tsa is equal to or longer than the predetermined threshold period Tth (S5: YES), the CPU 31 selects the awakening applications and generates a plan for resting place suggestion and resting place guidance at S7. Specifically, the CPU 31 generates the above-described prescription, and determines time points to perform the resting place suggestion and the route guidance to the resting place.  CPU 31 performs the guidance to the resting place at S8) ... ; and 
... requesting an utterance from the occupant ... (see at least Kitagawa, [0038] tongue twister <interpreted as request for utterance> ; [0055]-[0056] and Fig. 3-55). But Kitagawa does not explicitly disclose the following limitations:
measuring a cycle spanning from initiation of an interaction until the alertness level falls below the threshold value again; and 
repeatedly requesting an utterance from the occupant at a regular interval that is shorter than the measured cycle during a time period from notifying the occupant that the rest point has been set as a destination of the vehicle to the vehicle arriving at the destination.
However, Shintani discloses the measure a cycle limitation (see at least Shintani, [0082] disclosing that at step S505 (Fig. 9A), the control unit 300 determines, based on the image contents recognized by the image recognition processing, whether the frequency of yawns (the number of times per unit time) is equal to or more than a threshold <interpreted as cycle spanning from initiation of an interaction until the alertness level falls>.  An further that determining that the frequency of yawns is equal to or more than the threshold, the process advances to step S510 and the control unit 300 determines that a factor for a route change has occurred; and [0110]).
Shintani further discloses the regularly repeatedly requesting and utterance at a regular interval limitation (see at least Shintani, Fig. 9 A and 9B [0085] disclosing that in Fig. 9A  to 9B (yawns) the process is repeated from step S501 ... Fig. 11; with respect to time .... "duration" <interpreted as repeatedly requesting from S409 to before S401 at regular intervals> ; Fig. 8 and [0118] disclosing that if a fatigue state of the occupant is detected, a route to a place where it is possible to take a rest, for example, a service area is searched for.  And further that if an utterance representing a doubt about the destination is detected in step S408  <interpreted as repeated regular intervals> of FIG. 8, a route to another place that is similar in terms of the scale or details of the facility is searched for. In addition, to specify one of the plurality of types of searches, a screen 400 shown in FIG. 13 may be displayed in the vehicle 10).
Hatakeyama still further discloses the regular interval that is shorter than the measured cycle during a time period limitation (see at least Hatakeyama, pg. 5, Ln. 26-33, disclosing that FIG. 10 is a diagram illustrating the frequency of alerting when the drowsiness level increases with time. Therefore, when the drowsiness level is small, the long-closed eye threshold becomes the maximum value, so the frequency of alerting is low and the driver does not feel annoying. On the other hand, when drowsiness increases, and thus the long-closed eye threshold decreases toward the minimum value. As a result, the frequency of alerting is increased at an accelerated rate, and the alarm timing is eventually advanced. On the other hand, when sleepiness is awakened and the eye-opening state continues, the long-closed eye threshold increases, so the frequency of alerting decreases and the alarm timing also delays. <interpreted as a regular interval that is shorter than the measured cycle during a time period from notify the occupant)
Kitagawa, Shintani and Hatakeyama are analogous art to claim 13 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, to provide the benefit of measuring a cycle spanning from initiation of an interaction until the alertness level falls below the threshold value again,  and  repeatedly requesting the utterance from the occupant at a regular interval that is shorter than the measured cycle during a time period from notifying the occupant that the rest point has been set as a destination of the vehicle to the vehicle arriving at the destination, as disclosed in Shintani and Hatakeyama.  Doing so would provide the benefit of synchronizing the utterance request timing with the driver’s feeling of drowsiness (see at least Hatakeyama, Pg. 2, Ln. 16-20).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa and Shintani as applied to claims 2 and 1 above, and further in view of U.S. Patent Publication Number 2017/0080856 to Enomoto et al. (hereafter Enomoto).
As per claim 3, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 2, as discussed above.  Kitagawa further discloses the limitation:
the processor is configured to store a degree of recovery of the alertness level in the storage section together with the media content used (see at least Kitagawa, [0061] disclosing a user information databased 17, and further disclosing that When one record of driver information "TARO DENSO" is newly stored and one awakening applications, determined to be effective to the specified user, the user information database 17 stores this awakening application as the effective awakening application as shown in FIG. 6B.); and 
... request an utterance ... (see at least Kitagawa, Fig. 4, Number 5, Tongue Twister [0037] disclosing that the inattentiveness elimination device 23 outputs an instruction to the driver to performed a predetermined motion.   The inattentiveness elimination device 23 includes a speaker device and is able to perform various awakening applications including instructing the driver to perform a tongue twister.)  But neither Kitagawa, Shintani nor Hatakeyama explicitly disclose the limitation:
Requesting and utterance by referencing the storage section so as to prioritize use of media content associated with a high degree of recovery.
However Enomoto discloses this limitation (see at least Enomoto, [0017] discloses an alertness maintaining device and a preference information acquisition section capable of acquiring preference information of a plurality of individuals <interpreted as referencing the storage section to prioritize>; and [0018]).
Kitagawa, Shintani, Hatakeyama and Enomoto are analogous art to claim 3 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).  Enomoto relates to a vehicle alertness control system that executes alertness control to increase an alertness level of a driver of a vehicle includes an alertness level determination unit, an alertness controller, and a conversation controller (see Enomoto, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, Shintani, Hatakeyama, to provide the benefit of requesting and utterance by referencing the storage section so as to prioritize use of media content associated with a high degree of recovery, as disclosed in Enomoto.  Doing so would provide the benefit of more accurately increasing the alertness of the driver (see at least Enomoto, [0003]).
As per claim 11, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 1, as discussed above.  But neither Kitagawa, Shintani, nor Hatakeyama explicitly disclose the limitation:
wherein, in a case in which the destination has been reached after requesting an utterance from the occupant, the processor is configured to make an utterance praising the occupant on arrival at the destination.
However, Enomoto discloses this limitation (see at least Enomoto, Fig. 6, Low "today is a fine day" <interpreted as an utterance praising the occupant ... >; and [0040]).
Kitagawa, Shintani, Hatakeyama and Enomoto are analogous art to claim 11 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).  Enomoto relates to a vehicle alertness control system that executes alertness control to increase an alertness level of a driver of a vehicle includes an alertness level determination unit, an alertness controller, and a conversation controller (see Enomoto, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, Shintani, Hatakeyama, to provide the benefit of a processor configured to make an utterance praising the occupant on arrival at the destination, as disclosed in Enomoto.  Doing so would provide the benefit of more accurately increasing the alertness of the driver (see at least Enomoto, [0003]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, Shintani, and Hatakeyama as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2019/0276047 to Suzuki et al. (hereafter Suzuki).
As per claim 7, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 5, as discussed above.  But neither Kitagawa, Shintani, nor Hatakeyama explicitly disclose the limitation:
wherein the processor is configured to set the priority sequence by applying a preference level of the occupant regarding the identified rest points as one of the one or more conditions.
However, Suzuki discloses this limitation (see at least Suzuki, [0055] disclosing an interaction scenario for encouraging the driver to refresh himself/herself (applying a comparatively weak stimulus) is acquired from the personal preference DB 36 <interpreted as preference level>, and the acquired scenario is output to the interaction control section 37. Specifically, a scenario of outputting a voice message of a proposal for a stop such as "There is a good cafe ahead. Would you like to come by?" <interpreting "good cafe" as one of the conditions>).
Kitagawa, Shintani, Hatakeyama and Suzuki are analogous art to claim 7 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).  Suzuki relates to an alertness maintaining device that changes an output content of a stimulus information output section according the level of alertness of the driver (see Suzuki, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, Shintani, Hatakeyama, to provide the benefit of a processor configured to set the priority sequence by applying a preference level of the occupant regarding the identified rest points as one of the one or more conditions, as disclosed in Suzuki.  Doing so would provide the benefit maintaining driver alertness at a high level to insure the driver is ready to take control when the vehicle control is transferred from autonomous to manual (see at least Suzuki, [0004]).
As per claim 10, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 5, as discussed above.  But neither Kitagawa, Shintani, nor Hatakeyama explicitly disclose the limitation:
wherein the processor is configured to propose the rest point to the occupant together with information that is useful to the occupant.
However, Suzuki discloses this limitation (see at least Suzuki, [0055] disclosing an interaction scenario for encouraging the driver to refresh himself/herself ( applying a comparatively weak stimulus) is acquired from the personal preference DB 36, and the acquired scenario is output to the interaction control section 37. Specifically, a scenario of outputting a voice message of a proposal for a stop such as "There is a good cafe ahead. Would you like to come by?").
Kitagawa, Shintani, Hatakeyama and Suzuki are analogous art to claim 10 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).  Suzuki relates to an alertness maintaining device that changes an output content of a stimulus information output section according the level of alertness of the driver (see Suzuki, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, Shintani, Hatakeyama, to provide the benefit of a processor configured to propose the rest point to the occupant together with information that is useful to the occupant, as disclosed in Suzuki.  Doing so would provide the benefit maintaining driver alertness at a high level to insure the driver is ready to take control when the vehicle control is transferred from autonomous to manual (see at least Suzuki, [0004]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, Shintani, and Hatakeyama as applied to claim 5 above, and further in view of International Publication Number WO  2016/114918 to Singh.
As per claim 8, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 5, as discussed above.  But neither Kitagawa, Shintani, nor Hatakeyama explicitly disclose the limitation:
wherein the processor is configured to set the priority sequence by applying a past selection frequency by the occupant of the identified rest points as one of the one or more conditions.
However, Singh discloses this limitation (see at least Singh, [0062] disclosing that the navigation service suggests an activity to the user based on the prior user history <interpreted as past selection frequency>. The activity suggestion is based at least in part by the present user's location. However, it may be based on other events, such as detecting that the user's vehicle is low on fuel, has a flat tire, it has been a long duration since the user has last eaten or visited a rest-stop, a change in road conditions, or a task reminder <interpreted as conditions>. For example, the navigation service may suggest that the user stop to get gas based on prior user activities and the present user being low on gas, that the present user dial a phone number to a local mechanic based on a flat-tire indication, or shop for groceries at a particular store based on a task stored in the user's online task-management software).
Kitagawa, Shintani, Hatakeyama and Singh are analogous art to claim 8 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).  Singh relates to a navigation process which receives information about a present user’s navigation route, the present user’s status, and the user history (see Singh, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, Shintani, Hatakeyama, to provide the benefit of a processor configured to set the priority sequence by applying a past selection frequency by the occupant of the identified rest points as one of the one or more conditions, as disclosed in Singh.  Doing so would provide the benefit tailoring the navigation to rest points by considering drivers past preferences (see at least Singh, Abstract).
As per claim 9, the combination of Kitagawa, Shintani and Hatakeyama discloses all of the limitations of claim 5, as discussed above.  But neither Kitagawa, Shintani, nor Hatakeyama explicitly disclose the limitation:
wherein the processor is configured to set the priority sequence of the plurality of rest points by applying a weighting to each of a plurality of the conditions.
However, Singh discloses this limitation (see at least Singh, [0062] disclosing that the navigation service suggests an activity to the user based on the prior user history <interpreted as past selection frequency>. The activity suggestion is based at least in part by the present user's location. However, it may be based on other events, such as detecting that the user's vehicle is low on fuel, has a flat tire, it has been a long duration since the user has last eaten or visited a rest-stop, a change in road conditions, or a task reminder <interpreted as weighing each of the plurality of conditions>. For example, the navigation service may suggest that the user stop to get gas based on prior user activities and the present user being low on gas, that the present user dial a phone number to a local mechanic based on a flat-tire indication, or shop for groceries at a particular store based on a task stored in the user's online task-management software).
Kitagawa, Shintani, Hatakeyama and Singh are analogous art to claim 9 because they are in the same field of vehicle operator interaction devices that acquire an alertness level of an occupant. Kitagawa relates to a system for eliminating an inattentive state of a driver of a vehicle (see Kitagawa, Abstract).  Shintani relates to a control apparatus which processes vehicle occupant information and information concerning an environment on a route plan as a factor (see Shintani, Abstract).  Hatakeyama relates to a drowsiness prevention apparatus and program that issues a warning to the driver/occupant at an optimum timing (see Hatakeyama, Abstract).  Singh relates to a navigation process which receives information about a present user’s navigation route, the present user’s status, and the user history (see Singh, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction devices that acquire an alertness level of an occupant, as disclosed in Kitagawa, Shintani, Hatakeyama, to provide the benefit of a processor configured to set the priority sequence of the plurality of rest points by applying a weighting to each of a plurality of the conditions, as disclosed in Singh.  Doing so would provide the benefit tailoring the navigation to rest points by considering drivers past preferences (see at least Singh, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666